ORIGINAL                                             12/29/2020

               IN THE SUPREME COURT OF THE STATE OF MONTANAF
                                                                                LED   Case Number: PR 06-0422
                                        PR 06-0422
                                                                            DEC 2 9 2020
                                                                         Bowen Greenwood
 IN RE PETITION OF RAVEN VENEGAS FOR                                   Clerk of Supreme Court
                                                                              Errontana
 ACCEPTANCE OF REMOTE BAR EXAMINATION                                  O RD''
 SCORE


       Raven Venegas has petitioned the Court to accept her Ohio Bar Examination score
for use in conjunction with her application for admission to the State Bar of Montana by
score transfer. The petition explains that the July 2020 Ohio Bar Examination, which she
took, was delayed twice, and then administered remotely with notification that the score
would not qualify as a portable Uniform Bar Examination (UBE) score. By the time
Venegas received this notification, it was too late to take a sanctioned UBE examination,
as UBE states that had administered in-person examinations had already completed their
test administrations. The Montana Rules for Admission require a scaled UBE score from
another jurisdiction for admission by transfer of score. Rule IV.A.2., Rules of Admission.
       Upon request by the Court, the Board of Bar Examiners has responded to the
petition. It explains that the National Conference of Bar Examiners has advised that
remotely conducted bar examinations were significantly abbreviated, and did not produce
a viable, transferable UBE score. Applicants for remote examinations were so advised,
and the thirteen states administering such examinations agreed among themselves to accept
transfer ofremote scores as a matter of reciprocity, but the Board is not aware of any state
that administered an UBE-qualifying,in-person examination accepting transfer ofa remote
score. The Board states that "Mlle integrity of the exam and adherence to the rules and
guidance regarding transferability of scores with respect to UBE jurisdictions must remain
intact," and unanimously recommends denial ofthe request.
       However, the Board expressed sympathy with applicants in Venegas' position, and
suggested an accommodation be made for "rernote-exam applicants" who would seek
admission in Montana by examination, consisting ofextending as to them the Court's June
2020 order, which adopted Temporary Rules for Admission for qualifying law school
graduates, through the July 2021 test administration) This would provide the same
opportunity for "remote-exam applicants" to practice under the Temporary Rules through
two test administrations, including the February 2021 and July 2021 examinations. The
Court concurs with the Board's suggestion.
       Therefore,
       IT IS ORDERED that the petition for acceptance of the remote-examination score
for purposes of admission by score transfer is DENIED. The Court will issue an order
forthwith adopting the Board's suggested revision of the Temporary Admission Rules to
accommodate "remote-exam applicants" seeking admission by examination.
       The Clerk is directed to provide a copy hereof to the Petitioner, the Board of Bar
Examiners, and the State Bar of Montana.
       DATED this          day of December, 2020.




                                                             g-(
                                                      J4/2.4yx
                                                    :
                                                  _42 1 tJusti.
 The Temporary Rules granted admission to qualified applicants through "the first two Montana
Uniform Bar Examinations administered after the date these rules are adopted." Temporary Rule
H.1.a. and I.1.(emphasis added). The Temporary Rules were adopted in an order dated June 17,
2020, and thus are in effect through the July 2020 and the February 2021 test administrations.
                                                 2